          Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 1 of 31




                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE SOUTHERN DISTRICT OF TEXAS


GWENDOLYN PARKER,                                   §   CAUSE NO.        _____________________
Plaintiff,                                          §
                                                    §
v.                                                  §
                                                    §   Hon. ________________________, Judge
THE UNIVERSITY OF TEXAS                             §
MEDICAL BRANCH, ,                                   §
Defendants                                          §
                                                    §
                                                    §   Hon. ____________________, Magistrate



     PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
                        AND DEMAND FOR JURY TRIAL


TO THE HONORABLE JUDGE OF SAID COURT:

           NOW COMES Ms. Gwendolyn Parker, hereinafter called Plaintiff, by and through the

undersigned counsel, Robert Teir, PLLC, complaining of and about The University of Texas

Medical Branch (“UTMB”), _________________________________________________,

hereinafter called Defendants, and for causes of action respectfully alleges and shows unto the

honorable Court the following:




I.         NATURE OF THE CLAIMS

     1.       This is an action for declaratory and equitable relief, as well as for monetary

              damages, to redress Defendants’ unlawful employment practices and retaliation

              against the Plaintiff, including Defendants’ unlawful actions, discrimination, and


Parker v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 1 of 31
       Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 2 of 31




           retaliation against Plaintiff because of her disability, and because of her race, in

           violation of the Americans with Disabilities Act, as amended, 47 U.S.C. §12101, et.

           seq. (for the disability discrimination, failure to make reasonable accommodations,

           and associated retaliation claim), §1981 of the Civil Rights Act of 1866, 42 U.S.C. §

           1981 ("Section 1981") (for the race discrimination and associated retaliation claim);

           Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et. seq.

           ("Title [*2] VII") (for the race discrimination, sex discrimination, and pregnancy

           discrimination, as well as the retaliation claim); as well as §21.051 and §21.128 of the

           Texas Labor Code.

  2.       Your Plaintiff, just recently retired, is a very experienced and knowledgeable medical

           administrative employee. Since 2017, Plaintiff was employed by Defendant

           University of Texas Medical Branch (“UTMB”) as an Administrative Manager in its

           Laboratory Services Department.

  3.       In 2018, the Plaintiff’s position at UTMB was changed, and her title changed to that

           of Senior Business Coordinator. UTMB described the job responsibilities at this

           position as managing, coordinating, and supporting the administrative and business

           management of her department.

  4.       When the Plaintiff’s back/disc injury became significantly worse, Plaintiff lost her

           ability to do routine physical tasks without significant pain and discomfort. These

           tasks included lifting, bending, carrying, standing up, and walking.

  5.       Despite this deterioration of Plaintiff’s abilities, Defendant UTMB refused to make

           reasonable accommodations to enable her to perform her administrative tasks, which

           were supposed to be, and largely were, deskwork and thinking work. Instead, UTMB

Alcorn v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 2 of 31
       Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 3 of 31




           insisted that Plaintiff lift herself up to a standing position, with constant bending, and

           to stand, for long periods of time, walk a great deal during her workday, and lift and

           carry heavy boxes.

  6.       These imposed work requirements made the Plaintiff’s injury worse, made the pain

           she suffered arising from her injury worse, and left her with seemingly permanent

           deteriorations in her abilities. As one example, because of the requirements imposed

           upon her workday, the Plaintiff had to start walking with the aid of a cane. She now

           requires the cane for a walk of any but momentary duration.

  7.       When the Plaintiff asked for reasonable accommodations because of her disability,

           which would have merely reinstated her job to the deskbound administrative work for

           which she was hired, the result was a campaign of hostility, harassment, isolation, and

           retaliation.

  8.       The Plaintiff’s UTMB employment ended when the Plaintiff retired in April of 2021.

  9.       Plaintiff made proper, timely, and administratively correct complaints about the job

           requirements imposed upon her and described, to her employer, her inability to

           perform them without great pain and discomfort, and without further diminishing her

           range of physical abilities. Her inquiries, filings, requests, and complaints did not

           lead to any constructive change or reform in her job and, therefore, did not lead to any

           change in her pain, discomfort, or her ability to stand, lift, or walk.

  10.      The refusal of Defendant UTMB to make to take the easy and simple steps which

           would have returned the Plaintiff to the untroublesome, less demanding, underlying




Parker v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 3 of 31
       Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 4 of 31




              job responsibilities which she enjoyed, and at which she excelled, had a growing, and

              lasting, negative effect on Plaintiff’s dignity, pride, and confidence.

      11.     The Plaintiff has suffered distress, depression, anxiety, and mental anguish, as well as

              further deterioration of her physical abilities, as a result of UTMB forcing her to

              choose between her job and her health, posture, and abilities.

      12.     At various times, UTMB admitted and acknowledged Plaintiff’s disability, and the

              effect of that disability on her mobility at work.

      13.     Defendants’ conduct was knowing, malicious, willful, mean spirited, and cold-

              hearted, while also demonstrating a reckless disregard for Plaintiff’s mental and

              physical health, as well as a reckless and callous disregard for the effect on Plaintiff’s

              daily life, retirement years, and her personal dignity.

      14.     The campaign of disability discrimination and retaliation has caused Plaintiff to suffer

              substantial economic and non-economic damages, permanent harm to her health and

              physical abilities, as well as severe mental anguish and emotional distress.



II.         JURISDICTION AND VENUE

      15.     The honorable Court has subject-matter jurisdiction over this action pursuant to 28

              U.S.C. §§ 1331 and 1343, as this action involves federal questions arising from

              statutes adopted by Congress and signed into law by the President of the United

              States regarding the deprivation of Plaintiff's civil rights, inter alia, under Title VII,

              Section 1981 and the Americans with Disabilities Act.

      16.     The honorable Court has supplemental jurisdiction over Plaintiff's related state law

              claims pursuant to 28 U.S.C. § 1367(a) and the holding of Kokkonen v. Guardian Life

Alcorn v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 4 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 5 of 31




         Ins. Co. of America, 511 U.S. 375, 114 S.Ct. 1673, 129 L.Ed.2d 391 (1994). See id.,

         511 U.S. at 379, 114 S.Ct. at 1676 (ancillary jurisdiction over state law claims

         permits “disposition by a single court of claims that are, in varying respects and

         degrees, factually interdependent”).

  17.    The honorable Court has personal jurisdiction over the entity Defendant, the

         University of Texas Medical Branch, because this Defendant is a Texas-based

         business, with its history, operations, and employees all, or nearly all, in the State of

         Texas.

  18.    The honorable Court has personal jurisdiction over the individual Defendant Ms. Lela

         V. Lockett-Ware because this Defendant is a citizen and resident of Texas residents,

         and has far more than minimum contacts with the State of Texas, given her use of real

         property here, her employment here, and her choice to make Texas her home.

  19.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a substantial

         part of the events or omissions giving rise to this action, including the unlawful

         employment practices alleged herein, occurred in this federal district.



  III.   PARTIES AND SERVICE


  20.    Plaintiff, Ms. Gwendolyn Parker, is an individual whose address is 1126 Plum Street,

         in LaMarque, Texas [77568-5734].

  21.    The last three digits of Ms. Parker's (Texas) driver's license number are 335. The last

         three digits of her social security number are 088.



Parker v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 5 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 6 of 31




  22.   Defendant the University of Texas Medical Branch is a corporation based in Texas,

        and is part of the University of Texas system, and therefore an arm of the state

        government of Texas. UTMB is organized under the laws of the State of Texas, and

        service of process upon this Defendant may be affected pursuant to Rule 4 of the

        Federal Rules of Civil Procedure. Service of said Defendant as described above can

        be affected by personal delivery upon its agent for service of process registered with

        the honorable Texas Secretary of State, to wit Que Quiere Decir Co., at 301

        University Boulevard, in Galveston, Galveston County, Texas [77555-5303], and by

        direct communication with UTMB’s learned legal department.

  23.   Defendant the University of Texas Medical Branch has a duty to avoid unnecessary

        expenses in serving such a summons. The Plaintiff, through counsel, shall notify this

        Defendant that this action has been commenced in this honorable Court and request

        that the Defendant waive the unnecessary, costly, and perhaps anachronistic, formal

        service of a summons.

  24.   Defendant Ms. Lela Lockett-Ware, OT, CDMS, CEAS II is an employee of

        Defendant UTMB, serving as the Institutional ADA Officer, the official in charge of

        accommodations requests under the Americans with Disabilities Act, including

        making decisions whether to grant such accommodations.

  25.   Service upon Defendant Lockett-Ware may be affected by personal delivery at her

        place of employment, to wit the Human Resources Department, located at the Lee

        Hage Jamail Student Center, Room 2.118, on the University of Texas Medical Branch

        campus in Galveston, Galveston County, Texas [77555-1316].



Alcorn v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 6 of 31
       Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 7 of 31




      26.     Defendant Lockett-Ware also has a duty to avoid unnecessary expenses in serving

              such a summons. The Plaintiff shall notify this Defendant that this action has been

              commenced in this honorable Court and request that Ms. Lockett-Ware waive service

              of a summons.



IV.         CONDITIONS PRECEDENT

      27.     This suit is brought within ninety days of the Plaintiff’s receipt of the ‘right to sue’

              letter from the United States Equal Employment Opportunity Commission.

      28.     All conditions precedent to the commencement of this lawsuit have been fulfilled.



V.          FACTS

      29.     Plaintiff Gwendolyn Parker is an experienced, knowledgeable, understanding, team-

              oriented, pleasant, and skilled professional, understanding of, and dedicated to, the

              mission of Defendant UTMB to serve its patients and the community.

      30.     The Plaintiff enjoyed working at UTMB and with the many skilled, well educated,

              and compassionate people who worked there. The Plaintiff is proud of the

              tenaciousness, accuracy, and dedication she brought to her UTMB employment.

      31.     The Plaintiff is an African American woman.

      32.     The Plaintiff is a disabled person, with significantly compromised ability to walk, lift,

              carry items, and to change from either a sitting or standing position

      33.     Plaintiff Parker was employed at Defendant UTMB as a Senior Business Coordinator

              at UTMB’s Laboratory Services Department in Galveston, Texas. Her job

Parker v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 7 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 8 of 31




        responsibilities for that position were to manage, coordinate, and support the

        administrative and business management of the department.

  34.   Your Plaintiff was previously employed by Defendant UTMB as a Claims Adjustor

        and Senior Analyst, from December of 1989 through February of 2005.

  35.   On or about February 6, 2017, Ms. Parker returned to, and was re-hired by, UTMB, to

        work in the latter’s Laboratory Services Department.

  36.   Defendant Ms. Lela Lockett-Ware was the UTMB employee who oversaw

        complaints, requests, and concerns employees had concerning disabilities and the

        Americans With Disabilities Act. Defendant Lockett-Ware was the UTMB official

        who directly responded to Plaintiff’s request, and the employee who made the

        decision to deny her the reasonable accommodations for her disability that would

        have enabled Plaintiff to perform her job comfortably and free of pain.

  37.   Gwendolyn Parker’s employment featured consistent praise and gratitude from her

        co-workers and supervisors. She received consistently positive, encouraging, and

        gracious reviews, and also received awards and prizes for her above-and-beyond

        approach to her job, including financial rewards. She, most recently, received one of

        these financial awards for excellent teamwork in April of 2021.

  38.   Plaintiff Parker was employed by UTMB for many years. She voluntarily left this

        employment on or about April 2, 2021.

  39.   In June of 2018, the Plaintiff suffered a workplace injury while handling and

        processing department supplies. The injury aggravated, and made substantially more

        difficult and painful, a prior cervical injury. Plaintiff’s injury began with a 1998 bus

        accident at UTMB, when the Plaintiff injured her hip, shoulder, and lumber 4 and 5.

Alcorn v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 8 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 9 of 31




  40.   Client’s injury prevents her from standing for prolonged periods of time and makes it

        difficult for her to walk.

  41.   Plaintiff underwent a hip replacement operation in August 2012. The surgery

        prevented her from standing for prolonged periods of time, while also limiting her

        ability to bend, stoop, or lift anything other than the lightest objects.

  42.   While Plaintiff recovered from the surgery, she never regained the bending, standing,

        lifting, and carrying ability she had prior to the procedure

  43.   Upon the June 2018 re-injury, Ms. Parker received an electronic mail communication

        from Ms. Sharlin M. Woods of UTMB, advising her about her choice of treating

        physician and requesting that Ms. Parker sign the Defendant’s “Network

        Acknowledgment” form. That form states that Client may have to pay for medical

        care providers outside the network, and that any refusal to sign the form does not alter

        the requirement to use in-network providers whenever possible.

  44.   On or about March 13, 2019, Plaintiff Parker submitted a request to UTMB for a

        permanent job accommodation. Ms. Parker, also that day, informed her manager, Ms.

        Cindy Lewing, that working after her injury irritated and aggravated her back.

        Defendant UTMB’s Office of Institutional ADA Officer received Plaintiff’s request.

  45.   On or about March 22, 2019, Plaintiff submitted, and Defendant UTMB received, a

        ‘Physician Work Certification’ form, which was completed by Plaintiff’s treating

        physician. The treating physician stated that Ms. Parker needed to have permanent

        restrictions on the type of tasks she can perform at her work. The proscribed tasks

        included:


Parker v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 9 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 10 of 31




        a.     No lifting

        b.     No pushing or pulling more than 10 pounds

        c.     No climbing, crawling, or digging

        d.     No kneeling or squatting

        e.     No operating heavy equipment

        f.     No working at heights

  46.   In response to this information from Plaintiff’s physician, Defendant UTMB declared

        Client to be a “qualified individual with a disability.”

  47.   In its response to the guidance from the Plaintiff’s physician, Defendant UTMB

        stated that Ms. Parker’s department’s supplies arrive in bulk, while flat-out denying

        that Ms. Parker was required to lift boxes as part of her UTMB work.

  48.   Then, contrary to its statement about the need to lift boxes, Defendant UTMB

        declares that such boxes would not be a problem because the Department’s incoming

        supplies weigh less than ten pounds, “and are not impactful to your conditions” [sic].

  49.   Defendant UTMB, perhaps trying to be helpful, added that Ms. Parker can use a stool

        to access low shelves and that she can reorganize how supply items are arranged on

        her department’s shelves.

  50.   Defendant UTMB formally denied Plaintiff’s request to no longer be responsible for

        ordering and storing supplies, thereby insisting that she continue to do so, and

        continue to bend, lift, and carry the onerous, heavy boxes in which they came. No

        accommodation to the Plaintiff’s disability would be made.

  51.   That is, Defendant UTMB elected to ignore Ms. Parker’s disability, situation, and

        problem by denying the problem out of existence. Unfortunately, the reality was

Alcorn v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 10 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 11 of 31




        what it was, regardless of how much Defendant UTMB imperiously declared

        otherwise.

  52.   Defendant UTMB then proceeded to formally add the lifting and carrying of

        laboratory supplies to the Plaintiff’s job description. The Plaintiff’s job duties were

        changed to expressly include ordering and distributing clinical supplies.

  53.   That is, Defendants UTMB Ms. Lockett-Ware took the polar opposite step and,

        instead of making a reasonable and easily made accommodation, it added to the

        Plaintiff’s hardship, pain, discomfort, and embarrassment, by formally expanding her

        responsibilities in direct contravention of her doctor’s proscribed task list.

  54.   Defendants explicitly denied the Plaintiff’s request for a permanent accommodation,

        and, indeed, steadfastly refused to make any accommodation at all.

  55.   On or about January 7, 2020, Plaintiff was treating with her OB/GYN physician. At

        the office visit, the doctor informed Plaintiff that her condition is getting worse and

        recommended that she see an orthopedic surgeon.

  56.   Responding nearly immediately to the advice of her OB/GYN physician, Plaintiff

        scheduled an appointment with Dr. Ronald Lindsey, an orthopedic surgeon. Dr.

        Lindsey concluded that Plaintiff’s legs will not raise from a seated position.

  57.   As a result of Plaintiff’s visit and treatment with Dr. Lindsey, Dr. Lindsey’s

        colleague, Dr. Brandon Alfred Stein, wrote a letter, to be presented to Defendant

        UTMB, stating that the Plaintiff should only be permitted to perform light duty at

        work.




Parker v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 11 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 12 of 31




  58.   Dr. Stein’s letter also requested that, at least for the following two weeks, Plaintiff be

        permitted to work without any lifting.

  59.   The next day, January 8, 2020, Plaintiff tendered the letter from Dr. Stein to Ms.

        Cindy Lewing, Plaintiff’s supervisor. Ms. Lewing responded by instructing Plaintiff

        to give the doctor’s letter to UTMB’s ADA officer, Defendant Ms. Lela Lockett-

        Ware. The Plaintiff did so.

  60.   On or about January 9, 2020, the Client’s position at UTMB began to implode. The

        Defendant’s ADA officer, Ms. Lela Lockett-Ware, informed Plaintiff , through the

        Plaintiff’s manager, Ms. Cindy Lewing, that she [the Plaintiff] could no longer

        perform her job if she cannot lift or bend, notwithstanding her being hired for a job

        that entailed organizational and paperwork tasks.

  61.   While Plaintiff recoiled from this news in shock and stress, she was told that it was

        Ms. Lockett-Ware’s direction that she had to leave the premises immediately.

  62.   Horrified by this demand, and horrified with being treated like a trespassing criminal,

        Plaintiff nevertheless responded by trying to continue to be helpful and a team player.

        She told Lockett-Ware that she would depart, but asked if she could first organize her

        outstanding tasks and provide instructions for completing work that she had in

        process. Ms. Lockett-Ware shrugged off the offer, and further embarrassed Plaintiff

        by telling Plaintiff to “get out.”

  63.    Plaintiff, ashamed, embarrassed, and hurt, complied to the demand that she leave the

        Defendant’s premises.

  64.   On or about January 28, 2020, Plaintiff again treated with Dr. Lindsey, the orthopedic

        surgeon. Dr. Lindsey cleared her to return to work beginning February 3, 2020.

Alcorn v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 12 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 13 of 31




        However, Dr. Lindsey’s direction was that Plaintiff must continue avoiding any

        lifting of any item in excess of ten pounds (4.5 kg.). Plaintiff was also directed to

        minimize bending and stooping.

  65.   By February of 2020, Plaintiff Parker was walking with the aid of a cane. Plaintiff

        perceived that the instructions she received at work, more and more, were making her

        spine injury worse.

  66.   On or about February 3, 2020, Plaintiff Ms. Parker spoke to the Chairperson of

        Defendant UTMB’s Laboratory Services Department, Dr. Michael Laposata. She

        asked Dr. Laposata to assist her in avoiding the increasing and, by then, terribly

        painful tasks she was ordered to perform at work. Ms. Parker strenuously

        emphasized that she very much wanted to continue working at UTMB, but wanted to,

        and needed to, do so without lifting, bending, or other physical tasks that aggravate

        her spinal injury. She pled with Dr. Lindsey by reminding him that she hired for a

        financial position, not for a job that required heavy lifting.

  67.   Dr. Laposota listened and responded supportively, but did not act on any of the

        Plaintiff’s requests. Instead, he instructed her to schedule another and different

        meeting, this time with Mr. Juan Garcia, the Director of Laboratory Services, and to

        ask Mr. Garcia to make a change to her job description.

  68.   Later in February of 2020, Ms. Parker submitted her second request for a permanent

        disability accommodation. As her abilities had worsened, Plaintiff stated that she

        now needed 10–15-minute rest periods, must not walk for long distances or long

        periods, and that she can only occasionally lift items that weigh less than 10 pounds.


Parker v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 13 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 14 of 31




  69.   After a brief investigation, Defendants again found no need for a permanent job

        accommodation.

  70.   Defendants informed the Plaintiff that her position did not require long distances or

        periods of walking, or lifting more than ten pounds, as if the Plaintiff somehow could

        not, or did not, know what she was required to do almost every workday, and had no

        experience with the tasks that brought her instant, and lasting, pain. The Plaintiff did

        know, because she felt the agonizing consequences, every day.

  71.   Defendants did inform Plaintiff that, at times, rest breaks of 10-15 minutes would be

        available.

  72.   In their response, Defendants described Plaintiff’s principal request as a request to

        “be allowed extra time to ambulate to appropriate location to work secondary to her

        health condition.” Plaintiff, did not then, and does not now, know what this means, or

        was intended to mean.

  73.   In February, 2020, Plaintiff met with Ms. Bernadette Simmons of UTMB to discuss

        UTMB’s denial of permanent accommodations.

  74.   Around the same time, Plaintiff emailed Defendant Ms., Lockett-Ware to ask why the

        requested accommodations were denied. Later, a meeting occurred with Ms. Lockett-

        Ware, Ms. Philesha Evans, and the Plaintiff to discuss Plaintiff’s accommodation

        requests. That meeting had no useful result.

  75.   Around this time, Defendant UTMB changed Plaintiff’s work hours, which, from that

        point forward, was from 8:30 a.m. to 5:30 p.m.

  76.   Upon the onset of the Covid-19 (coronavirus) pandemic and rapid changes to how

        people across Texas, across the United States, and across the world did their work,

Alcorn v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 14 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 15 of 31




        Plaintiff Parker’s workstation at UTMB was relocated from where she was used to

        working, and had a modicum of quiet and privacy, to a cubical that was open and

        exposed to all laboratory employees. The Plaintiff thought this change greatly

        enhanced the chances of her catching this dreaded, and often fatal disease, at work.

  77.   Plaintiff Parker’s Addison Disease, as well as her advanced years, added to the

        Plaintiff’s worry that the workstation change put her at a severe risk of contagion.

        The Plaintiff was reading how the virus was far more difficult for elderly patients,

        both in terms of its severity and its morbidity.

  78.   Because of her fears of contagion, Defendant requested UTMB to be permitted to

        telecommute from her home, thereby being safer from the possibility of contagion.

        Ms. Parker thought working from home would enable her to continue to make a

        valuable contribution to UTMB, while protecting herself and her co-workers.

        Working from home would also eliminate the requirement to lift and carry heaving

        boxes, and would end the constant bending she had to engage in while working at the

        laboratory.

  79.   Parker’s request to work remotely was granted.

  80.   Also around this time, UTMB, finally, promised to end any lifting tasks and

        assignments.

  81.   The most likely explanation for UTMB’s 2020 steps, including the permission to

        work from home, and the termination of the requirement that Plaintiff lift and carry

        heavy boxes was that UTMB was responding to Plaintiff’s prior learned counsel’s

        demand letter.


Parker v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 15 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 16 of 31




  82.   While certain changes, that improved things for Plaintiff did occur after that demand

        letter, no settlement funds were offered or paid.

  83.   At a date in 2020, currently unknown, Plaintiff’s supervisor sternly suggested to

        Plaintiff that she forgo any further efforts for an accommodation under the Americans

        With Disabilities Act and, instead, file for disability benefits with the United States

        Social Security Administration.

  84.   Plaintiff was outraged at this recommendation. First, assuming, as she did, that

        UTMB was not recommending that Plaintiff commit a fraud upon the United States

        government, then the recommendation implicitly acknowledged that Plaintiff was a

        disabled person, thereby leaving Plaintiff bewildered as to why the requested

        accommodations were denied for so long.

  85.   Second, the recommendation was demeaning because the underlying message was:

        your disability prevents you from working for a living. This was not the case.

        Plaintiff not only could work; she wanted to work. She wanted to work, however, in

        the job for which she was hired, with the minor accommodations which were her

        right under the ADA.

  86.   On or about April 27, 2020, Plaintiff Parker filed a discrimination complain with

        United States Equal Employment Opportunity Commission (“EEOC”), alleging

        disability discrimination and unlawful retaliation.

  87.   On or about April 28, 2020, UTMB’s Department of Internal Investigations found

        “no substantiation of complaint of age or race discrimination, and no substantiation of

        allegation of adverse action based on disability, use of [the] FMLA, or Client’s

        complaint to the Dept. of Internal Investigations.”

Alcorn v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 16 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 17 of 31




  88.   On or about April 29, 2020, Defendant UTMB submitted a rebuttal to Gwendolyn

        Parker’s EEOC Complaint. UTMB’s argument to the EEOC appeared to be that any

        necessary accommodation was granted by UTMB, noting the telecommuting

        privileges and change of Client’s work schedule. UTMB, in making this point, chose

        to ignore, completely, its explicit denial of Plaintiff’s accommodation requests, and

        failed to make any connection with Ms. Parker’s disability and the 2020 minor

        change in work hours.

  89.   Also in its response to the EEOC, Defendant UTMB again made the factual assertion

        that the Defendant’s employment did not require her to perform the tasks proscribed

        by her doctor. UTMB made this assertion without explaining why the Plaintiff had to

        be ordered to leave the premises when she came with her doctor’s instructions, or

        why her job responsibilities were specifically amended to include the distribution,

        that is lifting and carrying of boxes, weighted down with departmental supplies. with

        its concomitant constant bending.



                                    First Cause of Action:
   Discrimination and Harassment in Violation of the American With Disabilities Act

  90.   Plaintiff hereby re-alleges each and every allegation in paragraphs 1 through 89,

        inclusive, as if fully set forth herein.

  91.   Defendants have discriminated against the Plaintiff on the basis of her disability in

        violation of the Americans with Disabilities Act, 47 U.S.C. §12101, et. seq., by

        declining to make reasonable accommodations to her administrative position to


Parker v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 17 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 18 of 31




        permit her to perform it without doing the tasks that were not needed to fulfill her job

        responsibilities and which substantially aggravated both the Plaintiff’s disability and

        the pain she suffered from it.

  92.   Defendants were under a statutory obligation to make reasonable accommodations so

        that Plaintiff, a disabled person, could perform her job and continue to make a

        valuable contribution at UTMB.

  93.   Being required to lift, and carry, heavy boxes and objects, to frequently bend, and to

        walk throughout her day not only left the Plaintiff’s more disabled, it also made her

        forthcoming retirement less enjoyable. By insisting that she carry and haul heavy

        objects, and by insisting on similar tasks, Defendants robbed the Plaintiff of

        retirement years that could have been, and should have been, pleasant, with minimal

        pain, and with easy-going mobility.

  94.   Defendants failed to honor their obligations to make reasonable accommodations in

        light of Plaintiff’s disability.

  95.   As a direct and proximate result of Defendants' unlawful and discriminatory conduct,

        and its violations of the Americans with Disabilities Act, Plaintiff has suffered, and

        continue to suffer, severe mental anguish and draining emotional distress, including,

        but not limited to, depression, humiliation, embarrassment, stress and anxiety, loss of

        self-esteem and self-confidence, emotional pain and suffering, as well as physical

        pain and discomfort, for which she is entitled to an award of monetary damages and

        other relief.

  96.   Defendants’ unlawful and discriminatory conduct of the ADA was outrageous and

        malicious, was intended to injure Plaintiff, and was done with conscious disregard of

Alcorn v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 18 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 19 of 31




         Plaintiff's civil rights, entitling Plaintiff to an award of punitive (exemplary) damages.



                                    Second Cause of Action:
            Race Discrimination in Violation of the Civil Rights Act of 1964

  97.    Plaintiff hereby re-alleges each and every allegation in paragraphs 1 through 96,

         inclusive, as if fully set forth herein.

  98.    Defendants have discriminated against the Plaintiff on the basis of her race, to wit

         African American, in violation of the anti-race discrimination in employment

         provisions of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et. seq., by denying

         her the simple accommodations, temporary and permanent, that it granted to one or

         more white employees in similar predicaments and with similar disabilities.

  99.    Defendants further violated the Civil Rights Act by denying to the Plaintiff the same

         terms and conditions of employment available to employees who are not African

         American, including, but not limited to, subjecting her to onerous and hazardous

         working conditions, and denying her the opportunity to work in an employment

         setting that did not, on a daily or near-daily basis, make her injuries and disability

         worse.

  100.   As a direct and proximate result of Defendants' unlawful and discriminatory conduct

         in violation of the Civil Rights Act, Plaintiff has suffered, and continue to suffer,

         severe mental anguish and draining emotional distress, including, but not limited to,

         depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and




Parker v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 19 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 20 of 31




         self-confidence, emotional pain and suffering, as well as physical injury, for which

         she is entitled to an award of monetary damages and other relief.

  101.   Defendants’ unlawful and discriminatory conduct in violation of the Civil Rights Act

         was outrageous and malicious, was intended to injure Plaintiff, and was done with

         conscious disregard of Plaintiff's civil rights, entitling Plaintiff to an award of

         punitive (exemplary) damages.




                                     Third Cause of Action

               Discrimination and Harassment in Violation of Section 1981

  102.   Plaintiff hereby re-alleges each and every allegation in paragraphs 1 through 101,

         inclusive, as if fully set forth herein.

  103.   Defendants have discriminated against the Plaintiff on the basis of her race/color

         (African-American) in violation of Section 1981, by denying her the same terms and

         conditions of employment available to employees who are not African-American,

         including, but not limited to, subjecting her to disparate working conditions, and

         denying her the opportunity to work in an employment setting free of unlawful

         harassment, and free of the additions of tangential tasks known by everyone around

         the Plaintiff to worsen her injury and disability.

  104.   Defendants have discriminated against Plaintiff on the basis of his race/color in

         violation of Section 1981 by denying to the Plaintiff the same terms and conditions of

         employment available to employees who are not African American, including, but not

         limited to, subjecting her to onerous and hazardous working conditions, and denying


Alcorn v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 20 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 21 of 31




         her the opportunity to work in an employment setting that did not, on a daily or near-

         daily basis, make her injuries and disability worse.

  105.   As a direct and proximate result of Defendants' unlawful and discriminatory conduct

         in violation of Section 1981, Plaintiff has suffered, and continue to suffer, severe

         mental anguish and draining emotional distress, including, but not limited to,

         depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and

         self-confidence, emotional pain and suffering, as well as physical injury, for which

         she is entitled to an award of monetary damages and other relief.

  106.   Defendants’ unlawful and discriminatory conduct in violation of Section 1981 was

         outrageous and malicious, was intended to injure Plaintiff, and was done with

         conscious disregard of Plaintiff's civil rights, entitling Plaintiff to an award of

         punitive (exemplary) damages.




                                    Fourth Cause of Action:

                           Retaliation in Violation of Section 1981

  107.   Plaintiff hereby re-alleges each and every allegation in paragraphs 1 through 106,

         inclusive, as if fully set forth herein.

  108.   Defendants have retaliated against the Plaintiff in violation of Section 1981 for

         opposing and/or complaining of Defendant's discriminatory practices against herself

         by, inter alia, subjecting Plaintiff to acts of discrimination, harassment, and

         humiliation, and adding, physically, to her workload and physical tasks that she was



Parker v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 21 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 22 of 31




         made to perform as part of her job. The painful, shameful incidents imposed as

         retaliation included, but were not limited to, being ejected from the UTMB campus,

         as if Plaintiff were a criminal who had just been caught in some nefarious act.

  109.   Another retaliation was being made to look like an invalid, when she could have, and

         should have, been allowed to perform her administrative tasks without lifting,

         excessive bending, and without having to work beyond what is absolutely necessary

         to do her job and to contribute to the safety of the department.

  110.   As a direct and proximate result of Defendant's unlawful and retaliatory conduct in

         violation of Section 1981, Plaintiff has suffered, and continue to suffer, severe mental

         anguish and draining emotional distress, including, but not limited to, depression,

         humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

         confidence, emotional pain and suffering, as well as physical injury, for which she is

         entitled to an award of monetary damages and other relief.

  111.   Defendants' unlawful and retaliatory conduct in violation of Section 1981 was

         outrageous and malicious, was intended to injure Plaintiff, and was done with

         conscious disregard of Plaintiff's civil rights, entitling Plaintiff to an award of

         punitive (exemplary) damages.




                                     Fifth Cause of Action:

    Race, Color, and Disability Discrimination in Violation of the Texas Labor Code

  112.   Plaintiff hereby re-alleges each and every allegation in paragraphs 1 through 111,

         inclusive, as if fully set forth herein.


Alcorn v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 22 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 23 of 31




  113.   Defendants have discriminated against Plaintiff on the basis of her race/color (African

         American) and/or national origin, in violation of Chapter 21 of the Texas Labor Code,

         by denying her the same terms and conditions of employment available to employees

         who are not African American, including, but not limited to, subjecting her to

         disparate working conditions and denying her the opportunity to work in a normal

         working employment environment and one that is free of unlawful harassment,

         disparate treatment, and humiliation.

  114.   Defendants have discriminated against Plaintiff on the basis of her race/color and/or

         national origin in violation of Chapter 21 of the Texas Labor Code by creating,

         fostering, accepting, ratifying and/or otherwise failing to prevent, or to remedy, a

         hostile and/or discriminatory work environment.

  115.   As a direct and proximate result of Defendants’ unlawful and discriminatory conduct

         in violation of Chapter 21 of the Texas Labor Code, Plaintiff has suffered, and

         continue to suffer, severe mental anguish and exhausting emotional distress,

         including, but not limited to, depression, humiliation, embarrassment, stress and

         anxiety, loss of self-esteem and self-confidence, emotional pain and suffering, as well

         as physical injury, for which she is entitled to an award of monetary damages and

         other relief.

  116.   Defendants’ unlawful and discriminatory conduct in violation of Chapter 21 of the

         Texas Labor Code was outrageous and malicious, was intended to injure Plaintiff, and

         was done with conscious disregard of Plaintiff's civil rights, entitling Plaintiff to an

         award of punitive (exemplary) damages.


Parker v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 23 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 24 of 31




                                       Sixth Cause of Action:

             Disability Discrimination in Violation of the Texas Labor Code

  117.   Plaintiff hereby re-alleges each and every allegation in paragraphs 1 through 116,

         inclusive, as if fully set forth herein.

  118.   Defendants have discriminated against the Plaintiff on the basis of her disability in

         violation of the anti-disability discrimination provision of §21.051 of the Texas Labor

         Code, by declining to make reasonable accommodations to her administrative

         position to permit her to perform it without doing the tasks that were not needed to

         fulfill her job responsibilities and which substantially aggravated both the Plaintiff’s

         disability and the pain she suffered from it.

  119.   Defendants have discriminated against Plaintiff on the basis of her disability in

         violation of Chapter 21 of the Texas Labor Code, by failing to take the simple, easy,

         and repeatedly requested steps and accommodations that would have enabled her to

         perform her administrative job notwithstanding her disability, and the resulting

         inability to lift items ten pounds or more, carry heavy items, bend frequently, or walk

         frequently.

  120.   Being required to lift, carry heavy boxes and objects, and walk throughout her day,

         not only worsened the Plaintiff’s injury, but left her more disabled, and made her

         forthcoming retirement less enjoyable. By insisting that she carry and haul heavy

         objects, and by insisting on similar tasks, Defendant UTMB robbed the Plaintiff of

         retirement years that could have been, and should have been, pleasant, with minimal

         pain, and with easy-going mobility.


Alcorn v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 24 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 25 of 31




  121.   Defendant UTMB was under a statutory obligation to make reasonable

         accommodations so that Plaintiff, a disabled person, could perform her job and

         continue to make a valuable contribution at UTMB.

  122.   As a direct and proximate result of Defendants' unlawful and discriminatory conduct,

         and its violations of the state Labor Code, Plaintiff suffered, and continue to suffer,

         severe mental anguish and draining emotional distress, including, but not limited to,

         depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and

         self-confidence, emotional pain and suffering, as well as physical pain and

         discomfort, for which she is entitled to an award of monetary damages and other

         relief.

  123.   Defendants’ unlawful and discriminatory conduct of the ADA was outrageous and

         malicious, was intended to injure Plaintiff, and was done with conscious disregard of

         Plaintiff's civil rights, entitling Plaintiff to an award of punitive (exemplary) damages.




                                   Seventh Cause of Action:

                       Negligent Hiring, Retention, and Supervision

  124.   Plaintiff hereby re-alleges each and every allegation in paragraphs 1 through 123,

         inclusive, as if fully set forth herein.

  125.   Defendant UTMB violated its duty as Plaintiff's employer to provide a safe, inclusive,

         healthy, welcoming, diverse, accepting workplace, and to take reasonable steps to

         determine the fitness of Plaintiff's co-workers and supervisors, and to reasonably



Parker v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 25 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 26 of 31




         supervise Plaintiff's co-workers and supervisors by, inter alia, failing and refusing to

         investigate and/or take appropriate disciplinary or other action in response to repeated

         unsatisfactory, and hurtful, negative responses to her pleas for simple work

         accommodations because of her disability.

  126.   Defendant UTMB further failed in this duty by failing to act when her condition

         continued to deteriorate as a direct result of the mid-level managers’ uniform failure

         to lighten her workload, literally, and burden, in any way.

  127.   Defendant UTMB further failed in this duty by failing to act when one of its senior

         employees publicly humiliated Plaintiff by insisting she leave the UTMB campus

         immediately.

  128.   Defendant UTMB had actual knowledge of the undue risk of harm to which it was

         thereby exposing Plaintiff based on Plaintiff's multiple written and verbal pleas,

         discussions, forms, and complaints to her supervisors, ADA officers, Internal

         Investigations, and other officials at the Defendant’s facility.

  129.   As a direct and proximate result of Defendant UTMB's breach of duty to supervise,

         Plaintiff has been injured and has incurred damages thereby.




                                    Eighth Cause of Action:

                             Tortious Interference with Contract

  130.   Plaintiff hereby re-alleges each and every allegation in paragraphs 1 through 129,

         inclusive, as if fully set forth herein.




Alcorn v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 26 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 27 of 31




  131.   There was a contract or contractual relationship between Plaintiff and Defendant

         UTMB.

  132.   This contract was subject to interference by individuals inside and outside of UTMB

  133.   Defendant Ms. Lockett-Ware willfully and intentionally interfered with this contract.

  134.   Such interference was the proximate cause damages for which Plaintiff herein sues.




                                    Ninth Cause of Action:

                                           Defamation

  135.   Plaintiff hereby re-alleges each and every allegation in paragraphs 1 through 134,

         inclusive, as if fully set forth herein.

  136.   Defendant Ms. Lockett-Ware made statements to other employees of UTMB about

         the character, work performance, intelligence, dedication, and professionalism of the

         Plaintiff.

  137.   The statements made by Defendant Ms. Lockett-Ware about the character, work

         performance, intelligence, dedication, and professionalism of the Plaintiff were, and

         are, untrue.

  138.   The statements made by Defendant Ms. Lockett-Ware about the character, work

         performance, intelligence, dedication, and professionalism of the Plaintiff were not

         privileged.

  139.   Plaintiff Gwendolyn Parker is not a public figure, and Defendant Ms. Lockett-Ware

         does not have any constitutional privilege to defame Plaintiff.



Parker v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 27 of 31
    Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 28 of 31




  140.   The statements made by Defendant Ms. Lockett-Ware harmed Plaintiff’s reputation

         as a diligent, effective, and cooperative employee, and as a dedicated, effective

         nursing professional.

  141.   As a direct and proximate cause of the statements made by Defendant Ms. Lockett-

         Ware, Plaintiff has suffered harm to her reputation, harm to the collegiality the

         Plaintiff once enjoyed at her work, as well as mental distress and anguish.

  142.   The individual Defendants’ defamatory statements were, and are, outrageous and

         malicious, were intended to injure Plaintiff, and were spoken with conscious

         disregard of Plaintiff's reputation and wellbeing, entitling Plaintiff to an award of

         punitive (exemplary) damages.




                                    Tenth Cause of Action:

                         Intentional Infliction of Emotional Distress

  143.   Plaintiff hereby re-alleges each and every allegation in paragraphs 1 through 142,

         inclusive, as if fully set forth herein.

  144.   Defendants intentionally or recklessly, by the actions described herein, caused the

         Plaintiff severe emotional distress, which continues.

  145.   Defendant's conduct was extreme and outrageous and proximately caused Plaintiff

         severe emotional distress.

  146.   Plaintiff suffered damages for which Plaintiff herein sues.




Alcorn v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 28 of 31
     Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 29 of 31




                                 Claim for Legal Fees and Expenses

   147.     Should she prevail, as expected, in this employment discrimination lawsuit, Plaintiff

            Gwendolyn Parker is entitled to an award of her legal fees and expenses, pursuant to

            42 U.S.C. §2000e-5 (k).

   148.     Should she prevail, as expected, in her allegations of a violation (or violations) of the

            Americans with Disabilities Act, Plaintiff Gwendolyn Parker is entitled to an award

            of her legal fees and expenses, pursuant to 42 U.S.C. §12205.

   149.     Should she prevail, as expected, in this employment discrimination lawsuit, the

            Plaintiff is also entitled to an award of her legal fees and expenses, pursuant to

            §21.259 of the Texas Labor Code.

   150.     The Plaintiff respectfully claims for reimbursement of the entirety of her legal fees

            and expenses, before, during, and following the present suit, as well as her costs of

            court.


                                      PRAYER FOR RELIEF


       WHEREFORE, your Plaintiff, Ms. Gwendolyn Parker respectfully prays that the

honorable Court enter judgment in her favor and against each Defendant, containing the

following relief:

       a)      A declaratory judgment that the actions, conduct and practices of Defendants

               complained of herein violate the laws of the United States and the laws of the

               State of Texas;



Parker v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 29 of 31
     Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 30 of 31




       b)      An award of damages, for which Defendants should be jointly and severally

               liable, in an amount to be determined at trial, plus pre-judgment interest, to

               compensate Plaintiff for all of her monetary and/or economic harm;

       c)      An award of damages in an amount to be determined at trial, plus prejudgment

               interest, to compensate Plaintiff for harm to her professional and personal

               reputations and loss of career fulfillment;

       d)      An award of damages in an amount to be determined at trial, plus pre-judgment

               interest, to compensate Plaintiff for all of her non-monetary and/or compensatory

               harm, including, but not limited to, compensation for her mental anguish,

               humiliation, embarrassment, stress and anxiety, emotional pain and suffering,

               emotional distress and physical injuries;

       e)      An award of damages for any and all other monetary and/or non-monetary losses

               suffered by Plaintiff in an amount to be determined at trial, plus pre-judgment

               interest;

       f)      An award of punitive (exemplary) damages;

       g)      An award of costs that Plaintiff has incurred in this action; and

       h)      An award of the Plaintiff's reasonable attorneys' fees and expenses to the fullest

               extent permitted by law.

       Plaintiff Gwendolyn Parker further prays for such other and further relief to which she

might be entitled, or which this honorable Court may deem just and proper, whether in law or in

equity, and whether under the Constitution, statutes, Rules, regulations, and common law of the

United States, or the Constitution, statutes, and common law of the State of Texas.



Alcorn v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 30 of 31
     Case 3:21-cv-00095 Document 1 Filed on 04/21/21 in TXSD Page 31 of 31




                                        JURY DEMAND

       Your Plaintiff, pursuant to the Seventh Amendment to the Constitution of the United

States, most respectfully demands a trial by jury on all issues of fact and damages stated herein.




Dated: Houston, Harris County, Texas

April 21, 2021

                                              Respectfully submitted,

                                              ROBERT TEIR, PLLC
                                              3302 Canal Street
                                              Houston, Texas 77003-1824


                                                    Robert Teir
                                                                               Digitally signed by Robert Teir
                                                                               Date: 2021.04.21 11:26:57
                                                                               -05'00'
                                              By:
                                                    Robert Teir
                                                    Member, College of the State Bar of Texas
                                                    State Bar No. 00797940
                                                    EM rob@teirlaw.com
                                                    PH 832.365.1191
                                                    FX 832.550.2700
                                                        Attorney for Plaintiff
                                                        Ms. Gwendolyn Parker




Parker v. The University of Texas Medical Branch, et. al.
PLAINTIFF'S ORIGINAL COMPLIANT FOR EMPLOYMENT DISCRIMINATION
Page 31 of 31
